The Honorable Veo Easley State Representative P.O. Box 308 Sheridan, AR  72150
Dear Representative Easley:
This is in response to your opinion request on Act 445 of 1983 herein you posed the following inquiries:
1.  What is the deadline for meeting the standards?
  2.  Who, if anyone, may give a school extra time to meet the standards?
In response to your inquiries, attached are two opinions previously issued by this office (Opinion No. 85-40 and informal Opinion No. 8-86) which address when the standards become effective and what discretion the Department of Education might have in extending those deadlines.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General C. Randy McNair, III.
Sincerely,
Steve Clark Attorney General
JSC:CRM:jk